Citation Nr: 1110267	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-31 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for post-operative residuals of the left knee with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest and the Veteran does not allege that his left knee disability has rendered him unemployable.  Indeed, the record shows that the Veteran is employed full-time and has not needed to take time off from work due to this disability.  As such, Rice is inapplicable to this case.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left knee disability is characterized by pain, which is increased with use, and degenerative joint disease as established by x-ray evidence; there are no complaints or objective findings of instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent evaluation for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in June 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Veteran is currently service connected for post operative residuals of the left knee with degenerative joint disease, evaluated as 10 percent disabling, effective December 1, 1996.  He filed a claim for an increased evaluation in September 2006.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

To the extent that the Veteran's representative has argued that the Veteran's original knee injury and subsequent arthritis have been erroneously "lumped" together for rating purposes, the Board notes that evaluation for the left knee is based on the underlying symptoms so as not to impermissibly pyramid duplicative symptomatology.  See 38 C.F.R. § 4.114.  However, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel has held that when x- ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

Private medical records note an additional acute knee injury due to a collision with the catcher during a softball game in May 1992.  In July 1992, the Veteran reported that he sometimes used a brace for his knee problem (listed as the new injury).  Private medical records from June 1992 note that the Veteran's knee pain had begun to resolve no subjective instability.  There is no record of lingering residuals from this injury.  Regardless, as the Board is unable to determine whether this additional injury has had a permanent effect on the Veteran's left knee that is separate from the underlying service connected disability, all of the Veteran's current left knee symptoms will be considered in determining his disability evaluation.

Turning now to the relevant evidence of record, private treatment reports dated in June 2006 show complaints of left knee pain.  The Veteran complained that his knee ached intermittently, depending on his activity level.  Physical examination showed full range of motion, with no effusion.  The left knee was nontender.  The Veteran had 2+ laxities.  Tibial plateau medially was even to the condyle.  There was no pivot shift.  Radiographs showed significant medical compartment arthritis.  The Veteran was given orthotics and pain medication to be used during periods of increased pain.

In his May 2007 statement, the Veteran reported that his left knee disability had worsened in the last decade and that he now walks with a limp.

Private treatment records from mid-May 2007 refer to a four to six week history of left knee pain, without trauma.  The Veteran stated that his knee felt hot at times and swelled on occasion.  He described the pain as throbbing and stated that it caused him to limp.  Upon physical examination, his extremities were found to be warm and well perfused without clubbing, cyanosis, or edema and tenderness along medial joint line left anterior knee.  Based on x-rays, the Veteran was found to have moderate degenerative joint disease mainly involving the medial tibiofemoral compartment.  

Private treatment records from late May 2007 note no musculoskeletal complaints.  Specifically, the review of systems states, "(n)o joint pain or swelling."  Upon physical examination, his extremities were found to be warm and well perfused without clubbing, cyanosis, or edema.

In July 2007, the Veteran here underwent a VA examination in conjunction with this claim.  At that time, he complained of constant pain and discomfort in the left knee.  He also had stiffness in the morning and after prolonged sitting.  He also had difficulty kneeling, driving long distances and walking long distances.  There were daily flare-ups of pain and swelling after walking.  During periods of flare-ups, the Veteran would limp, but he was not incapacitated.  Regarding his impairment in activities of daily, the Veteran reported moderate impairment as to grooming, toileting, dressing, bathing, feeding, and chores; severe impairment to shopping, exercising, recreation, and traveling; and he was unable to participate in sports.  The Veteran denied using medication for the previous year.  He had never undergone physical therapy and never used the orthotics prescribed by his private doctor.  

Objectively, the left knee did not display symptoms of deformity, giving way, instability, weakness, locking episodes, episodes of dislocation or subluxation, or effusion.  His range of motion was full (0 to 140 degrees) without pain.  The examiner found no additional functional limitation due to repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The Veteran was able to sit with his knee flexed at 90 degrees throughout the entire examination without obvious discomfort.  No crepitus or effusion was found.  There was mild palpable tenderness in the medial joint line.  The Veteran was able to squat well with complaints of left anterior knee pain exacerbated by repetitious flexion.  He refused to do duck waddling test as he feared it would elicit pain.  His gait was within normal limits.  He was able to toe walk and heel walk well and could cross his legs well.  All additional tests (McMurray's, drawer, Lachman's, varus stress, and valgus stress tests) found the Veteran's left knee to be within normal limits.  Patellar compression did not elicit retropatellar pain or crepitation.  There was no patellar subluxation or uneven tracking of the patella in the femoral groove.  The July 2007 VA examiner found no constitutional symptoms of arthritis, but the radiologist noted degenerative change primarily involving the medial compartment of the left knee.  The diagnosis was left knee posttraumatic (degenerative) arthritis.  The knee was very stable, with complete function and full range of motion.  

The Veteran has argued that the July 2007 examination does not accurately reflect the pain that he endures on a daily basis.  Despite this contention, the examination delineates the Veteran's subjective complaints of pain and functional impairment, provides specific findings regarding range of motion and joint stability, and recounts the various medical test performed, notes their results, and the Veteran's objective symptoms.  The examination in question was quite thorough in nature and the record does not reflect that it was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for either flexion or extension of the left knee.  Moreover, there is no showing of a noncompensable degree of disability as to both left knee flexion and left knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of everyday left knee pain, with daily flare-ups.  Despite the Veteran's subjective complaints of persistent pain, the objective evidence of record does not show any additional functional limitation due to this pain.  As such, a higher evaluation based on limitation of motion is not available.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The x-ray evidence consistently shows degenerative arthritis of the left knee.  The evidence does not show additional joint involvement.  There is no evidence of incapacitating exacerbations.  Thus, the rating criteria for a 20 percent evaluation for degenerative arthritis are not satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's left knee disability.  38 C.F.R. § 4.7.

The Board will now turn to the question of left knee instability.  Instability is evaluated under Diagnostic Code 5257.  In order to qualify for a separate compensable (10 percent) evaluation for instability, the Veteran's left knee disability must be characterized by slight subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, however, the objective evidence of record consistently indicates a stable left knee.  While the Veteran has used a knee brace in the past, there is no indication that such a device was required due to instability.  In fact, he denied instability, and episodes of locking or giving way, at the July 2007 VA examination.  As such the criteria for a separate compensable evaluation for instability have not been met.  See VAOPGCPREC 23-97.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, has the Veteran's left knee disability warranted an evaluation in excess of 10 percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the appeal is denied.


ORDER

An evaluation in excess of 10 percent for left knee disability is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


